Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----1/29/2020, which is a national stage application of PCT/IB2018/055665 filed 7/30/2018, which claims domestic priority to 62/539,008 filed 7/31/2017.

As filed, claims 17-32 are pending; and claims 1-16 are cancelled.

Election/Restrictions
Applicant's election with traverse of Group I – Claims 17-31 in the reply filed on 12/14/2021 is acknowledged.
(a)	Regarding the lack of unity requirement, the traversal is on the ground(s) that a search of Groups I and II would not constitute a search burden on the office.
This is not found persuasive because mavoglurant, as cited in the previous office action, is not a special technical feature that defines a contribution over the prior art.  Therefore, Groups I and II do not relate to a single general inventive concept and lack the same or corresponding special technical features, which means that Groups I and II lack unity of invention and should be limited to a product or a method of use.
(b)	Accordingly, the lack of unity requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2020 and 12/14/2021 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
The amendment filed 1/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated by reference herein in its entirety”.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:

MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the 

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or 
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 

(b) Where the receiving Office finds that the requirements of Rule 4.18 and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18 or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 


(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.
4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 7/30/2018.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image1.png
    263
    427
    media_image1.png
    Greyscale

The incorporation by reference statement is being added by way of a Preliminary Amendment filed 1/29/2020, which is after the instant application's International filing date of 7/30/2018.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings of Figures 1-4 are objected to because the texts in the legends are blurry and/or the numbers on the x-axis are blurry as well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 21-31, the claims recite, “A method according to claim 1 . . .”, but claim 1 has been cancelled.  Accordingly, the metes and bounds of these claims are unclear, which rendered the claim indefinite.


b)	Regarding claim 21, the claim recites the phrase in parenthesis, “(i.e. wherein alcohol use disorder is associated with daily alcohol consumption 
    PNG
    media_image2.png
    13
    14
    media_image2.png
    Greyscale
60 g/day of ethanol for men and 
    PNG
    media_image2.png
    13
    14
    media_image2.png
    Greyscale
40 g/day for women)”, and it is unclear to the Examiner whether the abovementioned limitations within the parenthesis are part of the claimed invention.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

c)	Regarding claims 22, 28 and 30, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

d)	Regarding claim 23, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

e)	Regarding claim 24, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase limit the claimed invention, or if the claimed method also includes the broader limitation of psychosocial or behavioral therapy.  See MPEP § 2173.05(d). The claim is indefinite as it is uncertain whether the 

f)	Regarding claim 25, the claim recites the phrase, “the psychosocial or the behavioral therapy” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” psychosocial or “a” behavioral therapy in claim 17 or 25.  Without antecedent basis, the claim is rendered indefinite.

g)	Regarding claim 30,  the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase limit the claimed invention, or if the claimed method also includes the broader limitation of 50 mg/b.i.d. to 200 mg/b.i.d.  See MPEP § 2173.05(d). The claim is indefinite as it is uncertain whether the metes and bounds of the claim are limited to those following “in particular” or the broader limitations also recited by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 22, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0128979, hereinafter Galli Spanagel.

Regarding claims 17-20, 22, 29, and 30, Galli, for instance, teaches a method of treating anxiety, depression, cocaine use disorder, and alcohol abuse in a patient via a single dosage form of a modified release formulation of AFQ056 (i.e. mavoglurant) that can be administered in an amount of about 50 mg/b.i.d. to about 200 mg/b.i.d.  


    PNG
    media_image3.png
    75
    512
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    90
    516
    media_image4.png
    Greyscale

(Galli, pg. 4-5, paragraph 0069)

    PNG
    media_image5.png
    143
    507
    media_image5.png
    Greyscale

(Galli, pg. 5, paragraph 0070)

    PNG
    media_image6.png
    278
    514
    media_image6.png
    Greyscale

(Galli, pg. 5, paragraph 0071)
	
	According to the guidance in MPEP 2131.02(III), the Examiner finds that a person of skill in the art would read the abovementioned Galli publication and “at once envisage” the claimed arrangement or combination in the abovementioned claims, which led to the abovementioned anticipation.
In addition, AFQ056 is a subtype-selective, non-competitive antagonist at the MGluR5, and MGluR5 antagonist has shown to reduce ethanol-seeking and relapse behavior, as well as exhibiting anxiolytic- and antidepressant-like effect, according to evidentiary reference Spanagel.  Although Galli did not explicitly recite that AFQ056 reduced ethanol-seeking and relapse behavior or exhibited anxiolytic- and antidepressant-like effect, the Examiner finds the abovementioned reduction and exhibition are inherent features of a MGluR5 antagonist, which need not be recognized at the time of invention of Galli, according to the guidance in MPEP 2112(II)-(III).  The Examiner also finds that reducing ethanol-seeking and relapse behavior would inherently  and concurrently promote ethanol abstinence.

    PNG
    media_image7.png
    80
    518
    media_image7.png
    Greyscale

(Galli, pg. 1, paragraph 0001)

    PNG
    media_image8.png
    36
    355
    media_image8.png
    Greyscale

(Spanagel, pg. 921, right column, 1st paragraph)

    PNG
    media_image9.png
    148
    347
    media_image9.png
    Greyscale

(pg. 925, right column, 2nd paragraph)

    PNG
    media_image10.png
    471
    702
    media_image10.png
    Greyscale

(Spanagel, title and abstract)


    PNG
    media_image11.png
    179
    341
    media_image11.png
    Greyscale

(pg. 925, right column, 2nd paragraph)
	
	All of which meets all the limitations of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	Galli, as evidenced by Spanagel; and

(b)	“Recreational drug use and binge drinking: Stimulant but not cannabis intoxication is associated with excessive alcohol consumption”, hereinafter McKetin, as evidenced by “The Risks Associated with Alcohol Use and Alcoholism”, hereinafter Rehm.


Regarding claims 21 and 31:
Determining the scope and contents of the prior art:   
a)	Galli, as evidenced by Spanagel, for instance, teaches a method of treating anxiety, depression, and alcohol abuse in a patient via administering a single dosage form of a modified release formulation of AFQ056 (i.e. mavoglurant).  Galli, as evidenced by Spanagel, has also stated that AFQ056 (i.e. mavoglurant) can be used to treat cocaine use disorder.

    PNG
    media_image6.png
    278
    514
    media_image6.png
    Greyscale

(Galli, pg. 5, paragraph 0071)



    PNG
    media_image12.png
    87
    619
    media_image12.png
    Greyscale

(Title)

    PNG
    media_image13.png
    253
    733
    media_image13.png
    Greyscale

(abstract)

    PNG
    media_image14.png
    227
    360
    media_image14.png
    Greyscale

(pg. 443, left column, 1st paragraph under Discussion)

    PNG
    media_image15.png
    193
    353
    media_image15.png
    Greyscale

(pg. 444, left column, last paragraph)

Quantitatively, binge drinking is defined as drinking at least 60 grams of pure alcohol in one setting, according to evidentiary reference Rehm.


    PNG
    media_image16.png
    67
    241
    media_image16.png
    Greyscale
(pg. 135, middle column)

Ascertaining of the difference between the prior art and the claim at issue:   
a)	Galli, as evidenced by Spanagel, for instance, did not explicitly teach alcohol abuse to include binge drinking.

b)	McKetin, as evidenced by Rehm, for instance, did not explicitly teach the administration of AFQ056 (i.e. mavoglurant) for treating cocaine use disorder.

Finding of prima facie obviousness --- rationale and motivation:   


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	Galli, as evidenced by Spanagel and McKetin, as evidenced by Rehm; and

(b)	“Genetics of Dopamine and its Contribution to Cocaine Addiction”, hereinafter Haile.

Regarding claims 26-28:
Determining the scope and contents of the prior art:   
a)	The combined teaching of Galli, as evidenced by Spanagel and McKetin, as evidenced by Rehm, for instance, teaches that AFQ056 (i.e. mavoglurant) would concurrently treat both the cocaine use disorder and the binge drinking (i.e. alcohol use disorder) that accompanied the cocaine use disorder in young adults.
st para of Intro). Haile teaches about 3 million Americans use cocaine chronically (pp. 119-120, 1st para of Intro), with intravenous administration a common route of administration among stimulant or opiate addicts (p. 121, left col., last para-right col., top para). Haile teaches self-administration of such drugs increases the likelihood the behavior preceding the drug infusion will occur again (p. 121, left col., last para-right col., top para). Cocaine is an addictive drug that activates mesolimbic dopamine structures in humans (p. 121, right col., last para-p. 122, left col., top para), and dopamine neurotransmission, along with glutamate, is important for drug reward and reinforcement (p. 124, right col., 1st para under Other systems). Haile teaches certain polymorphisms of the D2 Dopamine receptor (DRD2) gene, TaqIA, TaqIB, and 957T, are associated with polysubstance abuse and cocaine dependence (p. 130, Table 2; p. 131, left col., last para-right col., 2nd para). Haile further teaches disulfiram has shown therapeutic efficacy for cocaine addiction, including in cocaine addicts maintained on methadone or buprenorphine therapy (p. 132, left col., 1st-2nd para).
Cocaine addicts include those subjects who are also alcoholics (p. 132, left col., middle para).  Accordingly, Haile teaches that cocaine use disorder and alcohol use disorder (e.g. alcohol abuse, etc.) can be comorbid.

Ascertaining of the difference between the prior art and the claim at issue:   
a)	The combined teaching of Galli, as evidenced by Spanagel and McKetin, as evidenced by Rehm, for instance did not explicitly teach the administration of AFQ056 

b)	Haile, for instance, did not explicitly teach the administration of AFQ056 (i.e. mavoglurant) for treating cocaine use disorder and/or alcohol use disorder.

Finding of prima facie obviousness --- rationale and motivation:   
Since Haile established that cocaine addict can also be alcoholic, the Examiner finds that the combined teaching of Galli, as evidenced by Spanagel, and McKetin, as evidenced by Rehm would have motivated a person of ordinary skill in the art to administer AFQ056 (i.e. mavoglurant) in conjunction with disulfiram or concomitant with methadone/buprenorphine therapy, as taught by Haile, in order to further reduce the cocaine use and also to reduce the ethanol-seeking and relapse behavior of the cocaine addict that is also alcoholic and thus, providing a better therapeutic outcome for this particular patient population.
In addition, Haile established that certain polymorphisms of the D2 Dopamine receptor (DRD2) gene, TaqIA, TaqIB, and 957T are associated with polysubstance abuse and cocaine dependence, which means that the abovementioned certain polymorphisms of the D2 Dopamine receptor (DRD2) gene, TaqIA, TaqIB, and 957T can also be associated with alcohol use disorder since cocaine addict can also be alcoholic.


Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	Galli, as evidenced by Spanagel; McKetin, as evidenced by Rehm; and Haile; and

(b)	“Quality versus quantity: acquisition of coping skills following computerized cognitive-behavioral therapy for substance use disorder”, hereinafter Kiluk.


Regarding claims 23-25:
Determining the scope and contents of the prior art:   
a)	The combined teaching of Galli, as evidenced by Spanagel; McKetin, as evidenced by Rehm; and Haile, for instance, teaches that AFQ056 (i.e. mavoglurant) in conjunction with disulfiram or concomitant with methadone/buprenorphine therapy could provide a better therapeutic outcome when treating cocaine addict that is also alcoholic.

b)	Kiluk, for instance, teaches cognitive behavioral therapy (CBT) is used as a therapy for a wide range of psychiatric disorders, including addiction (p. 2120, 1st para). Kiluk teaches a computer based version of CBT was evaluated as a therapy in subjects with cocaine dependence (Abstract; p. 2121, left col., 1st & 2nd para; p. 2123, Table 1). The CBT was made up of six sessions based closely on a Nat. Inst. Drug Abuse manual, e.g., standardized psychological treatment (p. 2121, left col., last para-right col., top para). Kiluk teaches that the subjects treated with computer based CBT had significant increases in coping responses compared to those who didn’t, which remained significant 

Ascertaining of the difference between the prior art and the claim at issue:   
a)	The combined teaching of Galli, as evidenced by Spanagel; McKetin, as evidenced by Rehm; and Haile, for instance did not explicitly teach the administration of AFQ056 (i.e. mavoglurant) is in combination with a computer-assisted behavioral therapy.

b)	Kiluk, for instance, did not explicitly teach the administration of AFQ056 (i.e. mavoglurant) for treating cocaine use disorder and/or alcohol use disorder.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to a person of ordinary skill in the art to modify the combination therapy of AFQ056 (i.e. mavoglurant) with disulfiram or with methadone/buprenorphine therapy to include computer-based behavioral therapy, as taught by Kiluk, in order to arrive at the instantly claimed process because computer-based behavioral therapy has shown by Kiluk to increase cocaine abstinence, which can further improve the therapeutic outcome in cocaine addict that is also alcoholic.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
The instant claims are drawn to a method of reducing alcohol use or preventing relapse into alcohol use or promoting alcohol abstinence or treating symptoms of depression or anxiety associated with alcohol use disorder via the administration of mavoglurant.

Claims 17-31 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
16/634,991
17-31
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of 
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application are drawn to a method of reducing cocaine use or preventing relapse into cocaine use or promoting cocaine abstinence or treating symptoms of depression or anxiety associated with cocaine use disorder via the administration of mavoglurant.
(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application did not explicitly describe a method of reducing alcohol use or preventing relapse into alcohol use or promoting alcohol abstinence or treating symptoms of depression or anxiety associated with alcohol use disorder via the administration of mavoglurant.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems 
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because cocaine use disorder and alcohol use disorder are comorbid in view of the abovementioned Haile publication. Haile teaches drug addiction as a chronic relapsing disease characterized by repetitive and compulsive drug seeking and drug taking behavior, despite negative consequences (p. 119-120, 1st para of Intro). Haile teaches about 3 million Americans use cocaine chronically (pp. 119-120, 1st para of Intro), with intravenous administration a common route of administration among stimulant or opiate addicts (p. 121, left col., last para-right col., top para). Haile teaches self-administration of such drugs increases the likelihood the behavior preceding the drug infusion will occur again (p. 121, left col., last para-right col., top para). Cocaine is an addictive drug that activates mesolimbic dopamine structures in humans (p. 121, right col., last para-p. 122, left col., top para), and dopamine neurotransmission, along with glutamate, is important for drug reward and reinforcement (p. 124, right col., 1st para under Other systems). Haile et. al. teaches certain polymorphisms of the D2 Dopamine receptor (DRD2) gene, TaqIA, TaqIB, and 957T, are associated with polysubstance abuse and cocaine dependence (p. 130, Table 2; p. 131, left col., last para-right col., 2nd para). Cocaine addicts include those subjects who are also alcoholics (p. 132, left col., middle para). Therefore, as there is an Haile publication.

	
Claim Objections
Claims 20, 24, and 30 are objected to because of the following informalities:  
a)	Regarding claim 20, the claim recites the phrase, “the symptoms of depression or anxiety associated with alcohol use disorder”.
	Such expression can be clarified by reciting -- 

b)	Regarding claim 24, the claim recites two instances of “is combined”, wherein the duplicate needs to be removed.

c)	Regarding claim 30, the claim recites, “b.i.d.”, which is abbreviation, and they need to be spelled out in their entirety because this is the first time that b.i.d. appear in the claim, and it must be defined.  
Appropriate correction is required.

Conclusion
Claims 17-31 are rejected.
Claims 20, 24, and 30 are objected.
Claims 32 are withdrawn.
Claims 1-16 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626